 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     NORICE PATTERSON,                 ) NO. CV 19-2221-PA (KS)
11                                     )
                     Petitioner,
12                                     )
             v.                        ) JUDGMENT
13                                     )
14   JOSIE GASTELO,                    )
                                       )
15                   Respondent.       )
16   _________________________________ )
17
18         Pursuant to the Court’s Order, IT IS ADJUDGED that this action is dismissed without
19   prejudice.
20
21
22   DATED: March 29, 2019                             ________________________________
23                                                           PERCY ANDERSON
                                                       UNITED STATES DISTRICT JUDGE
24
25
26
27
28
